Name: Commission Regulation (EU) NoÃ 1241/2009 of 16Ã December 2009 continuing and updating the scope of prior surveillance of imports of certain iron and steel products originating in certain third countries
 Type: Regulation
 Subject Matter: trade;  trade policy;  cooperation policy;  international trade;  iron, steel and other metal industries
 Date Published: nan

 17.12.2009 EN Official Journal of the European Union L 332/54 COMMISSION REGULATION (EU) No 1241/2009 of 16 December 2009 continuing and updating the scope of prior surveillance of imports of certain iron and steel products originating in certain third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 260/2009 of 26 February 2009 on common rules for imports (1), and in particular Article 11 thereof, Having regard to Council Regulation (EC) No 625/2009 of 7 July 2009 on common rules for imports from certain third countries (2) and in particular Article 9 thereof, After consultations with the Advisory Committee, Whereas: (1) By Regulation (EC) No 76/2002 (3), the Commission introduced prior Community surveillance of imports of certain iron and steel products originating in third countries. (2) The Unions external trade statistics are not available within the periods established by Commission Regulation (EC) No 1917/2000 (4). (3) Although the situation has changed since the introduction of surveillance in 2002, developments in the world steel market continue to require a reliable and quick information system on the future imports of the Union. (4) The trends of imports of the products currently under surveillance as well as stainless steel flat products and large welded tubes, currently not under the surveillance system, were examined. It was deemed necessary to examine trends for these additional products given the fact that they represent the most value-added products on the market. (5) In the last years, imports into the EU of those steel products increased substantially (by 40 %) in absolute terms between 2005 and 2008. Even if imports started to decrease since the end of 2008, imports merely followed the drop in demand and, in terms relative to consumption, they remained significant. (6) Worldwide steel production capacities have grown in 2006-2008 and are expected to continue to grow until 2010. Two-digit capacity growth in the next 2 years is expected in a variety of regions especially in China, India, Brazil and the Middle East. China, the most important country in terms of increasing capacity, represents today about 40 % of the world crude steel making capacity and about three times the EUs yearly consumption of steel. (7) Given the fact that the EU is an important market for steel in terms of size and price, especially in the context of a strong currency, it is likely that once the market recovers and the demand on the Union market improves, any excess in steel capacity would be re-directed to the EU. In comparison, access to third country markets has been reduced to a various extent recently as countries in several geographical areas (such as Americas, Asia, Middle East) have taken measures to protect or support their steel industry. These measures took different forms, including tariff increases, licensing requirement, buy local requirements, and concern markets with a significant share of the global consumption. (8) The production of crude steel and stainless steel flat products in the EU reached the highest level in 2007 and 2006 respectively, and then started decreasing in 2008. During the first semester 2009 there was a contraction of 43,2 % compared to the first semester of 2008 as opposed to a contraction in world steel output of 22,4 % during the same period. The crisis has had an impact on all the largest steel producing countries of the EU, and as a reaction steel producers have reduced the number of days of production, thus increasing the idle capacity. (9) All producers have significantly reduced employment. In June 2009 around 40 % of the work force in the EU steel sector was affected by the economic crises in the form of permanent or temporary lay-offs and short-time working. (10) On the basis of recent trends in imports of steel products, of the current vulnerable situation of the EU industry, the continuing weak demand on the EU market and of the likelihood that current and future excess capacity would be re-directed to EU if demand would recover, a threat of injury to Union producers pursuant to Article 11 of Regulation (EC) No 260/2009 can therefore be deemed to exist. (11) Thus, the Union interest requires that imports of certain steel products should continue to be subject to prior surveillance in order to provide advanced statistical information permitting rapid analysis of import trends. Rapid and anticipated trade data is necessary to deal with the vulnerability of the European steel market to sudden changes on world steel markets. This is particularly important in the present crisis situation marked by uncertainties as to whether the demand will structurally pick up and whether the EU industry will actually benefit from it. (12) Furthermore, in view of the developments on the market of flat stainless steel products and large welded tubes and the situation of the industries at stake, and given that similar steel import monitoring systems include these products, it is appropriate that the scope of this system includes the products listed in Annex I. (13) Taking into account the developments mentioned above, and taking into consideration that other major steel producing countries such as Canada and the United States of America have recently decided to extend their similar steel import monitoring systems (extended until 31 August 2011 and 21 March 2013, respectively), it is appropriate that this system should continue until 31 December 2012. (14) In order to minimise unnecessary constraints and not disturb excessively the activities of companies close to the borders, the net weight of imports that are excluded from the application of this Regulation remains at 2 500 kilograms, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 76/2002 is amended as follows: 1. the scope of the prior surveillance shall be extended to the products listed in Annex I; 2. in Article 6 delete 31 December 2009 and substitute with 31 December 2012; 3. the list of competent national authorities shall be replaced by the list in Annex II. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2009. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 84, 31.3.2009, p. 1. (2) OJ L 185, 17.7.2009, p. 1. (3) OJ L 16, 18.1.2002, p. 3. (4) OJ L 229, 9.9.2000, p. 14. ANNEX I List of products to be added to the list of products subject to prior surveillance 7219 11 00 7219 12 10 7219 12 90 7219 13 10 7219 13 90 7219 14 10 7219 14 90 7219 21 10 7219 21 90 7219 22 10 7219 22 90 7219 23 00 7219 24 00 7219 31 00 7219 32 10 7219 32 90 7219 33 10 7219 33 90 7219 34 10 7219 34 90 7219 35 10 7219 35 90 7219 90 20 7219 90 80 7220 11 00 7220 12 00 7220 20 21 7220 20 29 7220 20 41 7220 20 49 7220 20 81 7220 20 89 7220 90 20 7220 90 80 7228 50 20 Complete CN heading 7305 ANNEX II LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES Ã ¡Ã ÃÃ ¡Ã ªÃ  Ã Ã  Ã Ã Ã Ã Ã Ã ¢Ã Ã Ã ¢Ã ÃÃ ¢Ã  Ã Ã Ã ¦ÃÃ Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã SEZNAM PÃ Ã SLUÃ NÃ CH VNITROSTÃ TNÃ CH ORGÃ NÃ ® LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN PÃ DEVATE RIIKLIKE ASUTUSTE NIMEKIRI Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI VALSTU KOMPETENTO IESTAÃ ½U SARAKSTS ATSAKINGÃ ² NACIONALINIÃ ² INSTITUCIJÃ ² SÃ RAÃ AS AZ ILLETÃ KES NEMZETI HATÃ SÃ GOK LISTÃ JA LISTA TAL-AWTORITAJIET KOMPETENTI NAZZJONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA WÃ AÃ CIWYCH ORGANÃ W KRAJOWYCH LISTA DAS AUTORIDADES NACIONAIS COMPETENTES LISTA AUTORITÃ Ã ILOR NAÃ IONALE COMPETENTE ZOZNAM PRÃ SLUÃ NÃ CH Ã TÃ TNYCH ORGÃ NOV SEZNAM PRISTOJNIH NACIONALNIH ORGANOV LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  Service public fÃ ©dÃ ©ral de lÃ ©conomie, des PME, des classes moyennes et de lÃ ©nergie Direction gÃ ©nÃ ©rale du potentiel Ã ©conomique Service des licences Rue de Louvain 44 1000 Bruxelles BELGIQUE TÃ ©l. +32 25486469 Fax +32 22775063 Federale Overheidsdienst Economie, Kmo, Middenstand & Energie Algemene Directie Economisch Potentieel Dienst Vergunningen Leuvenseweg 44 1000 Brussel BELGIÃ  Tel. +32 25486469 Fax +32 22775063 Ã Ã ªÃ Ã Ã Ã ÃÃ ¯ Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã °, Ã µÃ ½Ã µÃÃ ³Ã µÃ Ã ¸Ã ºÃ °Ã Ã ° Ã ¸ Ã Ã ÃÃ ¸Ã ·Ã ¼Ã ° Ã Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã ´Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã Ã µÃ ³Ã ¸Ã Ã ÃÃ ¸ÃÃ °Ã ½Ã µ, Ã »Ã ¸Ã Ã µÃ ½Ã ·Ã ¸ÃÃ °Ã ½Ã µ Ã ¸ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã »  Ã Ã ». Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ºÃ °    8 1052 Ã ¡Ã ¾Ã Ã ¸Ã  Ã ¢Ã µÃ ». +359 29407008 / +359 29407673 /+359 29407800 Ã ¤Ã °Ã ºÃ  +359 29815041 /+359 29804710 / +359 29883654 Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Ã ESKÃ  REPUBLIKA Tel. +420 224907111 Fax +420 224212133 DANMARK Erhvervs- og Byggestyrelsen Ãkonomi- og Erhvervsministeriet Langelinie AllÃ © 17 2100 KÃ ¸benhavn Ã Tlf. +45 35466030 Fax +45 35466029 Fax +45 35466001 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle, (BAFA) Frankfurter StraÃ e 29-35 65760 Eschborn 1 DEUTSCHLAND Tel. +49 61969080 Fax +49 6196908800 EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 15072 Tallinn Tel. +372 6256400 Faks +372 6313660 FRANCE MinistÃ ¨re de lÃ ©conomie, de lIndustrie et de lemploi Direction gÃ ©nÃ ©rale de la compÃ ©titivitÃ ©, de lindustrie et des services Sous-direction «industries de santÃ ©, de la chimie et des nouveaux matÃ ©riaux » Bureau «matÃ ©rieaux du futur et nouveaux procÃ ©dÃ ©s » Le Bervil 12 rue Villiot 75572 Paris Cedex 12 FRANCE TÃ ©l. +33 153449026 Fax +33 153449172 ITALIA Ministero delle AttivitÃ produttive Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America 341 00144 Roma RM ITALIA Tel. +39 0659647517 / +39 0659932471 / +39 0659932245 / +39 0659932260 Fax +39 0659932235 / +39 0659932636 Ã Ã ¥Ã Ã ¡Ã Ã £/KYPROS Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã Ã . 6 1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã Ã ¥Ã Ã ¡Ã Ã £/KYPROS Ã ¤Ã ·Ã ». +357 22867100 Ã ¦Ã ±Ã ¾ +357 22375120 IRELAND Department of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort Centre Hatch Street Dublin 2 IRELAND Tel. +353 16312121 Fax +353 16312562 Ã Ã Ã Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã , Ã Ã ½Ã Ã ±Ã ³Ã Ã ½Ã ¹Ã Ã Ã ¹Ã ºÃ Ã Ã ·Ã Ã ±Ã  & Ã Ã ±Ã Ã Ã ¹Ã »Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã ¿Ã Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ±Ã ¸Ã µÃ Ã Ã Ã Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã Ã ½-Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã Ã ½, Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¼Ã Ã ½Ã ±Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã Ã Ã Ã Ã £ Ã ¤Ã ·Ã ». +30 2103286021/22 Ã ¦Ã ±Ã ¾ +30 2103286094 ESPAÃ A Ministerio de Industria, Turismo y Comercio SecretarÃ ­a General de Comercio Exterior SubdirecciÃ ³n General de Comercio Exterior de Productos Industriales Paseo de la Castellana 162 28046 Madrid ESPAÃ A Tel. +34 913493817 / +34 9134937488 Fax +34 913493831 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 RÃ «ga, LV-1519 Tel. +371 670132 99/00 / +371 67013248 Fakss +371 67280882 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Tel. +370 52628750 / +370 52619488 Faks. +370 52623974 LUXEMBOURG MinistÃ ¨re de lÃ ©conomie et du commerce extÃ ©rieu Office des licences BP 113 2011 Luxembourg LUXEMBOURG TÃ ©l. +352 4782371 Fax +352 466138 MAGYARORSZÃ G Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Budapest Margit krt. 85. 1024 MAGYARORSZÃ G Tel. +36 13367303 Fax +36 13367302 E-mail: mkeh@mkeh.gov.hu MALTA DiviÃ ¼joni gÃ §all-KummerÃ  Servizzi KummerÃ jali Lascaris Valletta CMR 02 Tel. +356 21237112 Fax +356 25690299 NEDERLAND Belastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 9700 RD Groningen NEDERLAND Tel. +31 505232600 Fax +31 505232210 ROMÃ NIA Ministerul Ã ntreprinderilor Mici Ãi Mijlocii, ComerÃ ului Ãi Mediului de Afaceri DirecÃ ia GeneralÃ  Politici Comerciale Str. Ion CÃ ¢mpineanu, nr. 16, sector 1 010036 BucureÃti Tel. +40 213150081 Fax +40 213150454 e-mail: clc@dce.gov.ro SLOVENIJA Ministrstvo za finance Carinska uprava Republike Slovenije Carinski urad Jesenice Spodnji plavÃ ¾ 6C SI-4270 Jesenice SLOVENIJA Tel. +386 42974470 Faks +386 42974472 SLOVENSKO Ministerstvo hospodÃ ¡rstva MierovÃ ¡ 19 827 15 Bratislava 212 SlovenskÃ ¡ republika Tel. +421 248542021 / +421 248547119 Fax +421 248543116 Ã STERREICH Bundesministerium fÃ ¼r Wirtschaft, Familie und Jugend AuÃ enwirtschaftsadministration Abteilung C2/2 Stubenring 1 1011 Wien Tel. +43 171100-0 Fax +43 171100/83 86 POLSKA Ministerstwo Gospodarki Plac Trzech KrzyÃ ¼y 3/5 00-507 Warszawa POLSKA Tel. +48 226935553 Fax +48 226934021 PORTUGAL MinistÃ ©rio das FinanÃ §as e da AdministraÃ §Ã £o PÃ ºblica DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua da AlfÃ ¢ndega, n.o 5, r/c 1149-006 Lisboa PORTUGAL Tel. +35 1218814263 Fax +35 1218813990 SUOMI/FINLAND Tullihallitus PL 512 FI-00101 Helsinki P. +358 96141 F. +358 204922852 Tullstyrelsen PB 512 FI-00101 Helsingfors Fax +358 204922852 SVERIGE Kommerskollegium Box 6803 SE-113 86 Stockholm Tfn +46 86904800 Fax +46 8306759 UNITED KINGDOM Department for Business, Innovation and Skills Import Licensing Branch Queensway House  West Precinct Billingham TS23 2NF UNITED KINGDOM Tel. +44 1642364333 / +44 1642364334 Fax +44 1642364269 E-mail: enquiries.ilb@bis.gsi.gov.uk